Citation Nr: 0504341	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had service in the Army National Guard from 
February 1962 to February 1968, during which time he served 
on active duty for training from March 1962 to September 
1962.  It appears that he also had additional annual two-week 
training periods for the next five years.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
which denied service connection for cardiomyopathy (a 
cardiovascular disorder).  In July 2004, the Board remanded 
this appeal for further development.  


FINDING OF FACT

A cardiovascular disorder was not present during service or 
for many years thereafter, and it was not caused by any 
incident of service.  


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had service in the Army National 
Guard from February 1962 to February 1968, during which time 
he served on active duty for training from March 1962 to 
September 1962.  It appears that he also had additional 
annual two-week training periods for the next five years.  

The veteran's service medical records for his period of 
active duty for training from March 1962 to September 1962 do 
not refer to complaints of or treatment for any 
cardiovascular disorders.  Such records do refer to nasal 
problems.  On a medical history form at the time of a 
February 1962 enlistment examination, the veteran checked 
that he had shortness of breath and dizziness or fainting 
spells.  He also checked that he did not have palpitation or 
a pounding heart.  The veteran reported that he had he would 
get dizzy after sitting for awhile and that he had shortness 
of breath from a growth in his nose.  The reviewing examiner 
noted that the veteran reported dizziness, not elsewhere 
classified, and that he had a septum deviation to the left 
causing some nasal troubles.  The objective February 1962 
enlistment examination report included notations that the 
veteran's nose, sinuses, heart and vascular system were 
normal.  

A June 1962 treatment entry noted that the veteran reported 
that he had a growth in the left nostril for three years.  
The impression was edema of turbinate left nostril, rule out 
polyp.  A June 1962 consultation report indicated that the 
veteran had a septal deviation to the left with a 40 percent 
obstruction.  A July 1962 hospital operative report noted 
that the veteran underwent a submucous resection.  A routine 
pre-operation X-ray of the veteran's chest at that time 
showed no evidence of active pulmonary or cardiac disease.  
An August 1962 clinical record cover sheet noted a diagnosis 
of a deviated septum, cause unknown.  At the time of an 
August 1962 examination, the veteran checked that he had 
shortness of breath and dizziness or fainting spells.  He 
also checked that he did not have palpitation or pounding of 
the heart.  The reviewing examiner noted that the veteran had 
dizziness as a result of headaches and that he had shortness 
of breath due to a block in the nose, by surgery in 1962.  
The August 1962 objective examination report included 
notations that the veteran's nose, sinuses, heart, and 
vascular system were normal.  There was a notation that the 
veteran underwent a nose operation in July 1962.  

Private treatment records dated from August 1998 to July 2002 
show treatment for multiple disorders, including variously 
diagnosed cardiovascular disorders and nasal problems.  An 
August 1998 emergency room report from the Tampa General 
Hospital noted that the veteran had diabetes mellitus with no 
history of previous coronary disease and that he presented 
with exertional chest pain and dyspnea on exertion.  The 
veteran reported that such had been occurring over the last 
couple of months (many years after service), but had become 
worse over the last couple of the weeks.  It was noted that 
he had never had any coronary artery disease or a heart 
attack.  The diagnosis was unstable angina.  An August 1998 
history and physical report from the same facility noted that 
the veteran was seen with a chief complaint of worsening 
chest pain with shortness of breath.  It was reported that 
the veteran had a history of adult onset diabetes and left 
bundle branch block and hypertriglyceridemia.  

At this time, the veteran reported that he was in his usual 
state of health until about August 1, 1998, when he developed 
some shortness of breath after being exposed to too much 
tobacco smoke.  He stated that that time he noticed wheezing 
and had his chronic post-nasal drip.  The veteran indicated 
that he had no prior history of asthma and that he was seen 
on August 7, 1998, and prescribed Allegra.  The impression 
included chest pain with dyspnea on exertion.  The examiner 
reported that such was probably pulmonary in etiology 
(example hyperactive airway disease versus pneumonitis 
secondary to smoke inhalation versus viral etiology).  It was 
noted that it was less likely cardiac (some aspects are 
suspicious for pericarditis).  Other disorders including 
allergic sinusitis were also diagnosed.  An August 1998 
discharge summary noted that the veteran underwent an 
echocardiogram which showed a severe dilated cardiomyopathy.  
The discharge diagnosed included cardiomyopathy, pleural 
effusion, pulmonary hypertension secondary to cardiomyopathy, 
left bundle branch block, and allergic rhinitis.  

A September 1998 emergency room report noted that the veteran 
was seen complaining of shortness of breath.  He reported 
that he was admitted a week earlier for an enlarged heart, 
presumably due to viral cardiomyopathy apparently obtained 
two years ago.  The diagnoses included congestive heart 
failure, dyspnea, and cardiomyopathy.  An October 1998 
discharge summary noted that the veteran had no known 
coronary disease and that he initially presented with new 
onset congestive heart failure of about eight to ten weeks 
prior to admission.  He stated that prior to that time he was 
in good health.  The veteran reported that at that time, he 
developed an increase in his baseline post-nasal drip and 
then developed some wheezing and that he went to his private 
physician who treated him with a decongestant.  He indicated 
that he then began noticing dyspnea on exertion, especially 
with bending, and walking very short distances.  The final 
discharge diagnoses included dilated cardiomyopathy.  

A June 1999 emergency room report noted that the veteran was 
on multiple medications with a history of cardiomyopathy 
which was thought to have been induced by a viral infection 
approximately one year ago.  The diagnoses, at that time, 
were slurred speech, resolving, and cardiomyopathy.  A 
January 2000 emergency room report noted that the veteran had 
a history of cardiomyopathy for about one and one half years.  
The assessment was chest pain.  A March 2000 consultation 
report noted that the veteran had a history of non-insulin 
dependent diabetes mellitus and hypertriglyceridemia and 
suspected viral myocarditis leading to nonischemic 
cardiomyopathy in August 1998 following symptomatic 
occurrence of dyspnea on exertion.  The impression included a 
history of viral myocarditis with subsequent nonischemic 
cardiomyopathy.  A May 2000 discharge summary indicated that 
the veteran underwent an orthotopic cardiac transplantation.  
The discharge diagnoses included status post orthotopic 
cardiac transplantation.  February 2002 and April 2002 
reports from the Tampa General Hospital Transplant Clinic 
indicated that the etiology of the veteran's heart disease 
was idiopathic.  

A June 2002 progress note from E. D. Kampsen, M.D., reported 
that the veteran had a chronic nasal discharge on the left 
side.  It was noted that the onset was after septal surgery 
at Fort Bliss in 1962.  Dr. Kampsen indicated that the 
veteran had a deviated nasal septum postoperatively and that 
he bled and was repacked.  It was noted that the veteran 
reported that he was told a revision would be needed.  Dr. 
Kampsen also indicated that the veteran had a viral 
cardiomyopathy which resulted in a heart transplant two years 
ago.  In another June 2002 entry, Dr. Kampsen reported that a 
computed tomography scan of the veteran's sinuses showed a 
deviated nasal septum to the left, four-plus right middle 
turbinate, and a right maxillary sinusitis.  Dr. Kampsen 
stated that the failure to repair the septum at the previous 
surgery more than likely was the cause of the present 
symptoms and infection.  

An October 2002 VA treatment report referred to continued 
treatment for a cardiovascular disorder.  

The veteran underwent a VA cardiovascular examination in 
October 2002.  The examiner described the veteran's past 
medical history in detail.  As to such history, the veteran 
reported that he was perfectly healthy until somewhere around 
1998 except for a sinus condition.  He indicated that while 
at Fort Bliss, Texas, he had problems with his sinuses and a 
deviated septum and that he underwent deviated septum surgery 
with a hemorrhage afterwards and drainage.  The veteran 
stated that he had suffered continuous sinusitis for most of 
his life.  He reported that he had seen infectious disease 
specialists who had told him that the cardiomyopathy he 
developed sometime around 1998 might have come from a viral 
disease related to his chronic sinusitis.  The veteran 
indicated that in 1998 he became short of breath and was 
found to have cardiomyopathy after a full examination.  It 
was noted that the etiology of the cardiomyopathy was unknown 
and that it was suggested that it might be viral in origin.  
It was also reported that the veteran underwent a cardiac 
transplant in May 2000.  The diagnostic impression included 
cardiomyopathy, etiology unknown; viral myocardiopathy 
suspected in the past; post-orthotopic cardiac 
transplantation two years ago; and chronic sinusitis.  The 
examiner commented that it was his opinion that it seemed 
extremely unlikely that chronic sinusitis or acute sinusitis 
was directly related to cardiomyopathy of unknown origin.  
The examiner stated that it was suspected that the 
cardiomyopathy may be of viral origin, but that there is no 
evidence that he was aware of that viral diseases were 
transmitted from acute and chronic sinusitis to cause 
cardiomyopathy.  

Private treatment records dated in September 2003 refer to 
the veteran's nasal problems.  

In his December 2003 substantive appeal, the veteran stated 
that it was his contention that his cardiomyopathy was 
secondary to chronic nasal discharge and the deviated septum 
treatment he had while on active duty.  The veteran stated 
that he had forwarded treatment records from a cardiologist 
which stated that it was as likely as not that the current 
heart condition was related to the nasal drip subsequent to 
an inadequate surgical operation while on active duty.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arteriosclerosis and organic heart 
disease, if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The service medical records from the veteran's March 1962 to 
September 1962 active duty for training show no complaints, 
findings, or diagnoses of any cardiovascular disorders.  
Evaluations of the veteran during that time make no reference 
to any cardiovascular disorders.  This fact provides negative 
evidence against this claim.  The service medical records do 
indicate that the veteran was treated for nasal problems and 
that he underwent surgery which was described as a submucous 
resection.  The Board notes that the veteran is not presently 
service-connected for a nasal disorder.  

There is no evidence of a cardiovascular disorder in the year 
after service (as required for presumptive service 
connection), or for many years later.  The first actual 
clinical reference to a diagnosed cardiovascular disorder is 
in August 1998, many years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  

An August 1998 emergency room report from Tampa General 
Hospital noted that the veteran had no history of previous 
coronary disease and that he presented with exertional chest 
pain and dyspnea on exertion.  The veteran reported that such 
had been occurring over the last couple of months, but had 
become worse over the last couple of weeks.  An August 1998 
history and physical examination report from the same 
facility noted that the veteran had a medical history which 
included left bundle branch block and that he was in his 
usual state of health until August 1, 1998, when he developed 
shortness of breath after being exposed to too much tobacco 
smoke.  He stated that at that time he noticed wheezing and 
had post-nasal drip and that he was seen on August 7, 1998, 
and prescribed Allegra.  An August 1998 discharge summary 
related discharge diagnoses including cardiomyopathy, pleural 
effusion, pulmonary hypertension secondary to cardiomyopathy, 
left bundle branch block, and allergic rhinitis.  A September 
1998 emergency room report noted that the veteran was 
admitted a week earlier for an enlarged heart, presumably due 
to viral cardiomyopathy apparently obtained two years 
earlier.  The diagnoses, at that time, included congestive 
heart failure, dyspnea, and cardiomyopathy.  

Subsequent private treatment records indicated various 
cardiovascular diagnoses.  Many entries referred to viral 
cardiomyopathy or stated that the veteran's cardiomyopathy 
was thought to have been induced by a viral infection.  The 
veteran underwent a heart transplant in May 2000.  Other 
entries indicated that the etiology of the veteran's heart 
disorder was idiopathic.  June 2002 progress notes from Dr. 
Kampsen referred to the veteran's nasal surgery during his 
period of active duty for training and indicated that the 
failure to repair the septum at the previous surgery more 
than likely was the cause of the present symptoms and 
infection.  Dr. Kampsen also referred to the veteran's viral 
cardiomyopathy which resulted in a heart transplant, but did 
not indicate any relationship between such disorder and the 
veteran's period of service or his current nasal problems.  
As a whole, the Board must find that the post-service medical 
records provide more negative evidence against this claim. 

An October 2002 VA cardiovascular examination report included 
a detailed description of the veteran's past medical history.  
The diagnostic impression included cardiomyopathy, etiology 
unknown; viral myocardiopathy suspected in the past; post-
orthotopic cardiac transplant two years ago; and chronic 
sinusitis.  The examiner commented that it was his opinion 
that it seemed extremely unlikely that chronic sinusitis or 
acute sinusitis was directly related to cardiomyopathy of 
unknown origin.  The examiner stated that it was suspected 
that the cardiomyopathy may be of viral origin, but that 
there is no evidence that he was aware of that viral diseases 
were transmitted from acute and chronic sinusitis to cause 
cardiomyopathy.  The Board finds that the medical opinion 
provides negative evidence against this claim. 

The medical records, as a whole, do not suggest that the 
veteran's cardiovascular disorder is related to his period of 
active duty for training or active service.  In fact, the 
probative medical records provide negative evidence against 
this finding, indicting a disorder that began decades after 
service, without relationship to any disorder the veteran had 
during service.  

The Board observes that the veteran has specifically alleged 
that his current cardiovascular disorder was a result of a 
nasal problems and a sinus infection that were due to his 
inadequate nasal treatment during his period of service.  
However, there is no credible medical evidence of record 
supporting such suggestion.  If fact, the medical evidence, 
as whole, disputes this contention.  The Board notes that the 
veteran has alleged that physicians have told him that his 
current cardiovascular disorder was related to his nasal 
problems.  However, a layman's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute valid evidence with regard to a medical 
question such as diagnosis or etiology.  Robinette v. 
Derwinski, 8 Vet.App. 69 (1995).  Additionally, as a layman, 
the veteran is not competent to give a medical opinion on the 
diagnosis or etiology of his own condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's cardiovascular began many years after his period of 
active duty for training and that it was not caused by any 
incident of service.  The Board concludes that a 
cardiovascular disorder was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

II.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a July 2002 letter, 
an December 2003 statement of the case, a September 2003 
letter, a September 2003 supplemental statement of the case, 
a July 2004 letter, and an October 2004 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a cardiovascular disorder.  The 
discussions in the letters to the veteran, the rating 
decision, the statement of the case, the supplemental 
statements of the case, and at the hearing held in July 2004 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
is needed to comply with the duty to assist the veteran.  The 
veteran has been given opportunities to submit evidence to 
support his claim. Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, nor has either the veteran or his 
representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  Hence, the 
Board finds that any failure on VA's part in not fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  The Board remanded this case in 
order to meet the requirements of the VCAA.  The veteran's 
response to the RO of August 2004 clearly indicates that the 
VCAA requirements have been met.  Thus, the VA has satisfied 
its "duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for a cardiovascular disorder is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


